       Case 2:19-cr-09999-WLS Document 3 Filed 07/11/19 Page 1 of 1

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                       Plaintiff,
v.                                                    Case No.: 2:19−cr−09999−WLS
                                                      Judge William L. Standish
JOHN DOE, et al.
                                       Defendant.

                             PROBABLE CAUSE ORDER


   AND NOW, this day the 11th of July 2019, following a Preliminary Hearing, the Court
finds that probable cause exists which supports a finding that the charged violations have
been committed by the defendant.


                                                                        BY THE COURT:
                                                                                         s/
                                                           United States Magistrate Judge
